
	
		II
		110th CONGRESS
		1st Session
		S. 2063
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2007
			Mr. Conrad (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish a Bipartisan Task Force for Responsible
		  Fiscal Action, to assure the economic security of the United States, and to
		  expand future prosperity and growth for all Americans.
	
	
		1.Short titleThis Act may be cited as the
			 Bipartisan Task Force for Responsible
			 Fiscal Action Act of 2007.
		2.Establishment of
			 task forceTitle III of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at
			 the end the following new section:
			
				316.Establishment of task force for responsible fiscal
		  action(a)DefinitionsIn
				this section:
						(1)Task
				ForceThe term Task Force means the Bipartisan Task
				Force for Responsible Fiscal Action established under subsection (b)(1).
						(2)Task Force
				billThe term Task Force bill means a bill
				consisting of the proposed legislative language of the Task Force introduced
				under subsection (c)(1).
						(3)Fiscal
				imbalanceThe term fiscal imbalance means the gap
				between the projected revenues and expenditures of the Federal
				Government.
						(4)MedicareThe
				term Medicare means the program established under title XVIII of
				the Social Security Act (42 U.S.C. 1395 et seq.).
						(5)Social
				SecurityThe term Social Security means the program
				of old-age, survivors, and disability insurance benefits established under
				title II of the Social Security Act (42 U.S.C. 401 et seq.).
						(b)Establishment
				of Task Force
						(1)EstablishmentThere
				is established a task force to be known as the Bipartisan Task Force for
				Responsible Fiscal Action.
						(2)Purposes
							(A)ReviewThe
				Task Force shall review—
								(i)analyses of the
				current and long-term actuarial financial condition of the Federal Government,
				including the Social Security and Medicare programs; and
								(ii)the gap between
				the projected revenues and expenditures of the Federal Government, including
				the revenues and expenditures attributable to the Social Security and Medicare
				programs.
								(B)Identify
				factorsThe Task Force shall identify factors that affect the
				long-term fiscal balance of the Federal Government, including the fiscal
				balance of the Social Security and Medicare programs.
							(C)Analyze
				potential courses of actionThe Task Force shall analyze
				potential courses of action to address factors that affect the long-term fiscal
				balance of the Federal Government, including the fiscal balance of the Social
				Security and Medicare programs.
							(D)Provide
				recommendations and legislative languageThe Task Force shall
				provide recommendations and legislative language that will significantly
				improve the long-term fiscal balance of the Federal Government, including the
				fiscal balance of the Social Security and Medicare programs.
							(3)Duties
							(A)In
				generalThe Task Force shall address the Nation’s long-term
				fiscal imbalances, including such imbalances attributable to the Medicare and
				Social Security programs and the gap between projected revenues and
				expenditures under such programs, consistent with the purposes described in
				paragraph (2) and shall submit the report and recommendations required under
				subparagraph (B).
							(B)Report,
				recommendations, and legislative language
								(i)In
				generalOn December 9, 2008, the Task Force shall submit to the
				President and Congress a report on the long-term fiscal imbalances of the
				Federal Government, including such imbalances attributable to the Social
				Security and Medicare programs, that contains—
									(I)a detailed
				statement of the findings, conclusions, and recommendations of the Task Force
				(including proposed legislative language to carry out such recommendations);
				and
									(II)the assumptions,
				scenarios, and alternatives considered in reaching such findings, conclusions,
				and recommendations.
									(ii)Approval
				of reportThe report of the Task Force submitted under clause (i)
				shall require the approval of not less than ¾ of the 16 members of the Task
				Force.
								(4)Membership
							(A)In
				generalThe Task Force shall be composed of 16 members designated
				pursuant to subparagraph (B).
							(B)DesignationMembers
				of the Task Force shall be designated as follows:
								(i)The President
				shall designate 2 members, one of whom shall be the Secretary of the Treasury,
				who shall be the Chairperson of the Task Force, and the other of whom shall be
				an officer or employee of the executive branch.
								(ii)The majority
				leader of the Senate shall designate 4 members from among Members of the
				Senate.
								(iii)The
				minority leader of the Senate shall designate 3 members from among Members of
				the Senate.
								(iv)The Speaker
				of the House of Representatives shall designate 4 members from among Members of
				the House of Representatives.
								(v)The minority
				leader of the House of Representatives shall designate 3 members from among
				Members of the House of Representatives.
								(C)DateMembers
				of the Task Force shall be designated by not later than 30 days after the date
				of enactment of this section.
							(D)Period of
				designationMembers shall be designated for the life of the Task
				Force. Any vacancy in the Task Force shall not affect its powers, but shall be
				filled not later than 14 days after the date on which the vacancy occurs in the
				same manner as the original designation.
							(E)TerminationThe
				Task Force shall terminate on the date that is 90 days after the Task Force
				submits the report required under paragraph (3)(B).
							(5)Administration
							(A)QuorumTwelve
				members of the Task Force shall constitute a quorum for purposes of voting, but
				a lesser number may meet and hold hearings.
							(B)Voting
								(i)Proxy
				votingNo proxy voting shall be allowed on behalf of members of
				the Task Force.
								(ii)Policy
				mattersThe Task Force may not vote on policy matters until after
				November 4, 2008.
								(C)Meetings
								(i)Initial
				meetingNot later than 30 days after the date on which all
				members of the Task Force have been designated, the Task Force shall hold its
				first meeting.
								(ii)MeetingsThe
				Task Force shall meet at the call of the Chairperson or a majority of its
				members.
								(D)HearingsSubject
				to subparagraph (G), the Task Force may, for the purpose of carrying out this
				section, hold such hearings, sit and act at such times and places, take such
				testimony, receive such evidence, and administer such oaths the Task Force
				considers advisable.
							(E)CompensationMembers
				of the Task Force shall serve without any additional compensation for their
				work on the Task Force. However, members may be allowed travel expenses,
				including per diem in lieu of subsistence, in accordance with sections 5702 and
				5703 of title 5, United States Code, while away from their homes or regular
				places of business in performance of services for the Task Force.
							(F)Technical
				assistanceUpon the request of any member of the Task Force, a
				Federal agency shall provide technical assistance to all members of the Task
				Force in order for the Task Force to carry out its duties.
							(G)Information
								(i)ResourcesAny
				member of the Task Force shall have authority to access materials, resources,
				statistical data, and other information the Task Force determines to be
				necessary to carry out its duties from the Library of Congress, the Chief
				Actuary of the Social Security Administration, the Chief Actuary of the Centers
				for Medicare & Medicaid Services, the Congressional Budget Office, and
				other agencies and instrumentalities of the executive and legislative branches
				of the Federal Government (including the Department of the Treasury, the
				Department of Health and Human Services, the Office of Management and Budget,
				the Government Accountability Office, and the Joint Committee on Taxation).
				Each agency or instrumentality shall, to the extent permitted by law, furnish
				such information to the Task Force upon written request by a member of the Task
				Force.
								(ii)Receipt,
				handling, storage, and dissemination of informationInformation
				shall only be received, handled, stored, and disseminated by members of the
				Task Force and its staff consistent with all applicable statutes, regulations,
				and Executive orders.
								(iii)Limitation of
				access to tax informationInformation accessed under this
				subparagraph shall not include tax data from the United States Internal Revenue
				Service, the release of which would otherwise be in violation of law.
								(H)Postal
				servicesThe Task Force may use the United States mails in the
				same manner and under the same conditions as other departments and agencies of
				the Federal Government.
							(6)FundingThere
				are authorized to be appropriated such sums as are necessary to carry out the
				purposes of the Task Force.
						(c)Expedited
				consideration of Task Force recommendations
						(1)Introduction
							(A)In
				generalThe proposed legislative language contained in the report
				submitted pursuant to subsection (b)(3)(B) shall be introduced within the first
				10 calendar days of the 111th Congress (or on the first session day thereafter)
				in the House of Representatives and in the Senate by the majority leader of
				each House of Congress, for himself, the minority leader of each House of
				Congress, for himself, or any member of the House designated by the majority
				leader or minority leader. If the Task Force bill is not introduced in
				accordance with the preceding sentence in either House of Congress, then any
				Member of that House may introduce the Task Force bill on any day thereafter.
				Upon introduction, the Task Force bill shall be referred to the appropriate
				committees under subparagraph (B).
							(B)Committee
				considerationA Task Force bill introduced in either House of
				Congress shall be jointly referred to the committee or committees of
				jurisdiction and the Committee on the Budget of that House, which committees
				shall report the bill without any revision and with a favorable recommendation,
				an unfavorable recommendation, or without recommendation, not later than 10
				calendar days after the date of introduction of the bill in that House. If any
				committee fails to report the bill within that period, that committee shall be
				automatically discharged from consideration of the bill, and the bill shall be
				placed on the appropriate calendar.
							(2)Expedited
				procedure
							(A)In the house of
				representatives
								(i)In
				generalNot later than 5 days of session after the date on which
				a Task Force bill is reported or discharged from all committees to which it was
				referred, the majority leader of the House of Representatives or the majority
				leader’s designee shall move to proceed to the consideration of the Task Force
				bill. It shall also be in order for any Member of the House of Representatives
				to move to proceed to the consideration of the Task Force bill at any time
				after the conclusion of such 5-day period.
								(ii)Motion to
				proceedA motion to proceed to the consideration of the Task
				Force bill is highly privileged in the House of Representatives and is not
				debatable. The motion is not subject to amendment or to a motion to postpone
				consideration of the Task Force bill. A motion to proceed to the consideration
				of other business shall not be in order. A motion to reconsider the vote by
				which the motion to proceed is agreed to or not agreed to shall not be in
				order. If the motion to proceed is agreed to, the House of Representatives
				shall immediately proceed to consideration of the Task Force bill without
				intervening motion, order, or other business, and the Task Force bill shall
				remain the unfinished business of the House of Representatives until disposed
				of.
								(iii)Limits on
				debateDebate in the House of Representatives on a Task Force
				bill under this paragraph shall not exceed a total of 100 hours, which shall be
				divided equally between those favoring and those opposing the bill. A motion
				further to limit debate is in order and shall not be debatable. It shall not be
				in order to move to recommit a Task Force bill under this paragraph or to move
				to reconsider the vote by which the bill is agreed to or disagreed to.
								(iv)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a Task Force bill shall
				be decided without debate.
								(v)Application of
				house rulesExcept to the extent specifically provided in this
				paragraph, consideration of a Task Force bill shall be governed by the Rules of
				the House of Representatives. It shall not be in order in the House of
				Representatives to consider any Task Force bill introduced pursuant to the
				provisions of this subsection under a suspension of the rules or under a
				special rule.
								(vi)No
				amendmentsNo amendment to the Task Force bill shall be in order
				in the House of Representatives.
								(vii)Vote on final
				passageIn the House of Representatives, immediately following
				the conclusion of consideration of the Task Force bill, the vote on final
				passage of the Task Force bill shall occur without any intervening action or
				motion, requiring an affirmative vote of 3/5 of the
				Members, duly chosen and sworn. If the Task Force bill is passed, the Clerk of
				the House of Representatives shall cause the bill to be transmitted to the
				Senate before the close of the next day of session of the House.
								(B)In the
				Senate
								(i)In
				generalNot later than 5 days of session after the date on which
				a Task Force bill is reported or discharged from all committees to which it was
				referred, the majority leader of the Senate or the majority leader’s designee
				shall move to proceed to the consideration of the Task Force bill. It shall
				also be in order for any Member of the Senate to move to proceed to the
				consideration of the Task Force bill at any time after the conclusion of such
				5-day period.
								(ii)Motion to
				proceedA motion to proceed to the consideration of the Task
				Force bill is privileged in the Senate and is not debatable. The motion is not
				subject to amendment or to a motion to postpone consideration of the Task Force
				bill. A motion to proceed to consideration of the Task Force bill may be made
				even though a previous motion to the same effect has been disagreed to. A
				motion to proceed to the consideration of other business shall not be in order.
				A motion to reconsider the vote by which the motion to proceed is agreed to or
				not agreed to shall not be in order. If the motion to proceed is agreed to, the
				Senate shall immediately proceed to consideration of the Task Force bill
				without intervening motion, order, or other business, and the Task Force bill
				shall remain the unfinished business of the Senate until disposed of.
								(iii)Limits on
				debateIn the Senate, consideration of the Task Force bill and on
				all debatable motions and appeals in connection therewith shall not exceed a
				total of 100 hours, which shall be divided equally between those favoring and
				those opposing the Task Force bill. A motion further to limit debate on the
				Task Force bill is in order and is not debatable. Any debatable motion or
				appeal is debatable for not to exceed 1 hour, to be divided equally between
				those favoring and those opposing the motion or appeal. All time used for
				consideration of the Task Force bill, including time used for quorum calls and
				voting, shall be counted against the total 100 hours of consideration.
								(iv)No
				amendmentsNo amendment to the Task Force bill shall be in order
				in the Senate.
								(v)Motion to
				recommitA motion to recommit a Task Force bill shall not be in
				order under this paragraph.
								(vi)Vote on final
				passageIn the Senate, immediately following the conclusion of
				consideration of the Task Force bill and a request to establish the presence of
				a quorum, the vote on final passage of the Task Force bill shall occur and
				shall require an affirmative vote of 3/5 of the Members,
				duly chosen and sworn.
								(vii)Other motions
				not in orderA motion to postpone or a motion to proceed to the
				consideration of other business is not in order in the Senate. A motion to
				reconsider the vote by which the Task Force bill is agreed to or not agreed to
				is not in order in the Senate.
								(viii)Consideration
				of the house bill
									(I)In
				generalIf the Senate has received the House companion bill to
				the Task Force bill introduced in the Senate prior to the vote required under
				clause (vi) and the House companion bill is identical to the Task Force bill
				introduced in the Senate, then the Senate shall consider, and the vote under
				clause (vi) shall occur on, the House companion bill.
									(II)Procedure
				after vote on senate billIf the Senate votes, pursuant to clause
				(vi), on the bill introduced in the Senate, the Senate bill shall be held
				pending receipt of the House message on the bill. Upon receipt of the House
				companion bill, if the House bill is identical to the Senate bill, the House
				bill shall be deemed to be considered, read for the third time, and the vote on
				passage of the Senate bill shall be considered to be the vote on the bill
				received from the House.
									(C)No
				suspensionNo motion to suspend the application of this paragraph
				shall be in order in the Senate or in the House of
				Representatives.
							.
		
